Citation Nr: 1036355	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for psoriasis, and if 
so, whether service connection is warranted for the claimed 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  The Veteran testified before a Decision 
Review Officer (DRO) in June 2008 and the undersigned Veterans 
Law Judge in April 2010; transcripts of these hearings are 
associated with the claims folder.

The underlying issue of entitlement to service connection for 
psoriasis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in August 2003 denied the 
Veteran's request to reopen a previously denied claim of 
entitlement to service connection for psoriasis; he did not 
perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the August 
2003 decision is new, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for psoriasis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for psoriasis.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance with 
the notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)) as to this issue.  The Board acknowledges that the 
VA still has duty to notify and assist the Veteran with regard to 
the underlying claim for service connection.  However, since this 
part of the appeal is being remanded, no discussion is necessary 
in the instant decision.  

Analysis

Historically, the Veteran filed a claim for psoriasis that was 
received by the RO in June 1989.  After obtaining a VA 
examination in June 1989, the RO issued a rating decision (dated 
in October 1989) denying the Veteran's claim.  Thereafter, in 
February 2003, the Veteran filed to reopen his claim.  By rating 
decision dated in August 2003, the RO denied his request, citing 
a lack of "new and material" evidence with which to reopen the 
previously denied claim.  The Veteran did not appeal either the 
June 1989 or August 2003 rating decisions; thus, they became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

More recently, the Veteran filed a request to reopen his 
previously disallowed claim that was received at the RO in 
January 2006.  A March 2006 rating decision reflects that the RO 
concluded that new and material evidence had not yet been 
submitted.  The Veteran disagreed with this rating decision, and 
in the January 2008 statement of the case the Decision Review 
Officer (DRO) reopened the Veteran's claim, but denied the 
underlying merits of the claim.  The Veteran perfected an appeal 
as to the March 2006 rating decision and, as such, the issue of 
whether to reopen the Veteran's claim of entitlement to service 
connection for psoriasis is now before the Board for appellate 
review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

In brief, the rating decisions of October 1989 and August 2003 
reflect that evidence of record at the time of such denials 
demonstrated that the Veteran was seen on three occasions during 
service for complaints of skin rashes on his upper torso.  None 
of these rashes were noted to be psoriasis, and the May 1983 
service separation examination was silent for any chronic 
complaints or diagnosis of a skin disease, including psoriasis.  
Post-service treatment records indicated that the Veteran was 
seen at the Naval Hospital in Jacksonville, Florida (hereinafter 
"JAX") in October 1985 for evaluation of a two- to three-month 
history of an itchy rash of the scalp; the diagnosis was 
"probable psoriasis."  Thereafter, treatment records reflect 
topical treatment until 1989-1990 when the Veteran began to 
receive regular treatment, including light therapy, by a JAX 
dermatologist for psoriasis.  

The RO concluded that the above evidence failed to establish that 
the Veteran's psoriasis, initially noted in contemporaneous 
treatment records in October 1985, had manifested during his 
military service.  It also found that the record did not contain 
evidence which demonstrated that his current psoriasis was 
otherwise related to service, including the three aforementioned 
episodes of rashes during service.  

Since the RO's prior final denial in August 2003, additional 
evidence has been associated with the claims file that the Board 
finds to be both "new" and "material."  The Board acknowledges 
that the majority of the evidence submitted since the prior final 
denial are duplicates of JAX treatment records previously 
associated with the claims file and therefore considered by the 
RO in its earlier decisions.  However, relevant to the Veteran's 
assertions of service connection, he has submitted written and 
oral statements that the clinicians who evaluated his various 
rashes during service did not possess the dermatological 
expertise to accurately identify his skin disease as psoriasis.  
In support of his lay contentions, he cites to a National 
Institute of Health (NIH) publication released in May 2003 which 
states that "doctors may find it difficult to diagnose 
psoriasis, because it often looks like other skin diseases."  

The information regarding the NIH publication was not previously 
on file at the time of the Veteran's October 1989 and August 2003 
denials; thus, it is new.  Furthermore, it is relevant to the 
previously disallowed claim because it is a lay recitation of 
medical treatise information which suggests that the rashes 
experienced by the Veteran during service may be related to his 
current psoriasis.  See Justus v. Principi, 3 Vet. App. 510, 512-
13 (1992) (holding that the evidence is presumed credible when 
determining whether a claim should be reopened).  In this regard, 
the Veteran's complaints of patches of itchy, dry skin during 
service mimic those in post-service treatment records dated 
approximately two years after service separation.  Moreover, it 
does not appear that the Veteran was evaluated by a dermatologist 
during service, thereby raising the issue of whether his in-
service rashes may have been misdiagnosed as a different skin 
disease.  

In sum, this newly submitted evidence relates to the reasons for 
the previous denial and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
psoriasis.  Thus, the Board finds that he has submitted new and 
material evidence and his claim of entitlement to service 
connection for psoriasis is considered reopened.  38 C.F.R. 
§ 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service 
connection for psoriasis is considered reopened, and to this 
extent, the appeal is granted.  


REMAND

Turning to the merits of the Veteran's underlying claim for 
service connection, the Board finds that additional development 
is needed.  The Board acknowledges that the Veteran was examined 
by the VA in December 2007 for the specific purpose of obtaining 
an opinion regarding the nature and etiology of the Veteran's 
current psoriasis.  However, as discussed in more detail below, 
the Board finds this opinion to be inadequate for determining 
whether service connection is warranted.  Thus, a remand is 
necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once the VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

The December 2007 VA examination report reflects that the 
examining physician had the opportunity to review the Veteran's 
claims file in addition to conducting a physical examination of 
the Veteran.  Following this review and examination, the examiner 
opined that it is "less likely as not" that the Veteran's 
psoriasis manifested during his active duty service; she also 
concluded that the rash experienced by the Veteran in April 1980 
while on active duty (which was diagnosed as questionable herpes) 
was "less likely as not" psoriasis.  In explaining her 
opinions, the December 2007 VA examiner noted that she relied on 
the fact that service treatment records were silent for any 
mention of psoriasis, the May 1983 service separation examination 
was negative for any subjective or objective history of chronic 
skin disease, and post-service treatment records indicated a 
diagnosis of psoriasis no earlier than 1985.  

On its face, the December 2007 VA examination would appear to 
adequately address the issue of whether the Veteran's psoriasis, 
initially noted in the contemporaneous medical evidence 
approximately two years post-service, either manifested during 
service or is otherwise related to service.  However, as 
discussed above, the Veteran has submitted information regarding 
an NIH publication which states that "doctors may find it 
difficult to diagnose psoriasis, because it often looks like 
other skin diseases."  The Board, through its own efforts, was 
able to access an updated copy of this publication through the 
NIH website and verify this statement.  Questions and Answers 
about Psoriasis, NIH Pub. No. 09-5040 (April 2009), available at 
http://www.niams.nih.gov/Health_Info/Psoriasis/default.asp.  The 
information provided by the Veteran and this document highlight 
the need for a specialist's opinion which considers all of the 
relevant evidence of record.  

According to the NIH, psoriasis is a chronic skin disease of 
scaling and inflammation which is often characterized by itching 
or soreness.  Id.  Symptoms most often occur on the elbows, 
knees, other parts of legs, scalp, lower back, face, palms, and 
soles of the feet, but can also occur elsewhere on the body, 
including the fingernails, toenails, soft tissues of the 
genitals, and mouth.  Id.  The disease is not necessarily stable, 
and people with psoriasis may notice that there are times when 
their skin worsens (or flares) and then improves.  Id.  
Treatments include topical treatment (including corticosteroids), 
phototherapy, and systemic therapy.  Id.  

The Veteran's service treatment records do not contain 
significant detail regarding the rashes experienced during 
service.  However, the April 1980 clinical record does note that 
he reported that his rash was characterized by both itching and 
pain, and objective examination revealed a papular, erythematous 
rash along the right side of his back.  The diagnosis was 
questionable herpes; he was prescribed an antihistamine commonly 
used to relieve symptoms such as itching (i.e., Atarax).  The 
Veteran was also seen in November 1962 for a "rash on the face, 
arms, and legs" and in November 1981 for an upper torso rash 
diagnosed as "contact dermatitis;" treatment included Benadryl, 
calamine lotion, and hydrocortisone cream.  

The December 2007 VA examination report reflects that the 
examiner reviewed the Veteran's claims file and considered the 
three aforementioned episodes of rashes during service.  Relevant 
to the reasons for this remand, however, it does not appear that 
the examiner considered other instances of skin disease(s) during 
and after service which, in light of the NIH publication, may 
have also been signs of psoriasis.  In this regard, service 
treatment records reflect that the Veteran was seen in June 1963, 
May 1977, and September 1979 for a rash of feet diagnosed as 
athlete's foot.  Additionally, post-service treatment records 
demonstrate that the Veteran was noted to have annular lesions on 
his genital area in June 1985; the diagnosis noted is tinea 
cruris.  As previously mentioned, psoriasis can occur anywhere on 
the body and is often found on the soles of feet, toenails, and 
soft tissues of the genitals.  Furthermore, the fact that there 
is no evidence of chronicity of symptoms during and since 
service, as noted by the December 2007 examiner, is not 
necessarily dispositive of his claim because, as discussed above, 
psoriasis can fluctuate between periods of active and inactive 
disease.

In sum, the Veteran has presented medical treatise evidence which 
when viewed in conjunction with the symptoms experienced during 
and since service, at a minimum, raises a question as to whether 
his in-service skin problems represent the initial manifestations 
of psoriasis.  Absent a medical opinion which adequately 
addresses all of the relevant medical and lay evidence of record, 
as discussed above, the Board must remand for another opinion.  
See Barr, 21 Vet. App. at 311; see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (stating that the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that the Board is 
prohibited from making conclusions based on its own medical 
judgment).  Moreover, given that such medical treatise evidence 
describes the difficulty in properly diagnosing the condition 
claimed by the Veteran, the Board feels that the opinion should 
be provided by a physician with specialized experience in the 
area of dermatology.  The Veteran has also claimed entitlement to 
service connection for psoriasis as due to herbicide exposure 
while serving in Vietnam and/or exposure to chemical solvents 
used in cleaning details while on board aircraft carriers.  Such 
theories of entitlement should also be considered in any medical 
opinion provided.  

As a final note, the Veteran indicated at the July 2010 that he 
intended to submit additional evidence in support of his appeal.  
Nothing has been received as of the date of this decision.  The 
Veteran will have another opportunity to submit such information 
and evidence while this appeal is being further developed by the 
agency of original jurisdiction (AOJ).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
either (a) submit any evidence not previously 
of record which pertains to his claim, 
including any additional medical evidence, or 
(b) provide the VA with sufficient 
information such that it can obtain any 
outstanding evidence from the appropriate 
source(s).  

2.  After the above has been accomplished 
and any outstanding evidence has been 
associated with the claims file, submit the 
Veteran's claims file to a dermatologist for 
an opinion regarding the initial onset and/or 
etiology of the Veteran's psoriasis.  The 
claims file, including a copy of this REMAND, 
must be made available to the reviewing 
physician, and the final report should reflect 
that the claims file was reviewed.  Following 
a review of the record, the reviewing 
physician should respond to the following 
question: Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's psoriasis first manifested during 
service or is otherwise related to service, to 
include any claims regarding exposure to 
chemical solvents used to clean aircraft 
carriers during service or exposure to 
herbicides (Agent Orange) while serving in 
Vietnam.  Any opinion(s) should be accompanied 
by a rationale that considers both the lay and 
medical evidence of record, including all 
instances of skin disease during service 
(e.g., body rashes, athlete's foot, etc.) as 
well as the information provided in the NIH 
Pub. No. 09-5040 (April 2009).  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


